In a proceeding pursuant to the Uniform Support of Dependents Law (Domestic Relations Law, art 3-A), the appeal is from an order of the Family Court, Putnam County (Hickman, J.), dated May 19, 1983, which directed the appellant father to pay child support in the sum of $75 per week.
Appeal dismissed, without costs or disbursements.
The appeal must be dismissed because review of the record indicates that the order from which appellant has appealed was entered upon his consent. No appeal lies from an order entered on consent (CPLR 5511; Baecher v Baecher, 95 AD2d 841, 842; Matter of Anderson v Jeandheur, 21 AD2d 980; City Bank Farmers Trust Co. v Macfadden, 13 AD2d 395, 397, affd 12 NY2d 1035, cert den 375 US 823). In any event, the Family Court, Putnam County, possessed jurisdiction to entertain a petition for support, initiated pursuant to the Uniform Support of Dependents Law, irrespective of the existence of the order of the Family Court, Westchester County, dated June 4, 1981, which had awarded child support (see Matter of Brizzi v Brizzi, 92 AD2d 919). Appellant’s other claims are similarly without merit and do not warrant discussion. Mollen, P. J., Titone, Bracken and Rubin, JJ., concur.